NO. 07-02-0530-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                  OCTOBER 10, 2003

                         ______________________________


                        TYRONE YARBROUGH, APPELLANT

                                           V.

         TEXAS DEPARTMENT OF CRIMINAL JUSTICE, ET AL., APPELLEE


                       _________________________________

             FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                NO. 87,475-B; HONORABLE JOHN B. BOARD, JUDGE

                        _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      On December 30, 2002, a copy of a Notice of Appeal from an Order of Dismissal

in Cause No. 87,475-B in the 181st District Court of Potter County, Texas, was filed with

the clerk of this court. The Order of Dismissal was signed on December 2, 2002.
       On April 1, 2003, the trial court clerk’s record was filed with the clerk of this court.

There has not been a reporter’s record filed with this court.


       By letter dated August 26, 2003, appellant was advised that appellant’s brief did not

comply with the requirements of Texas Rule of Appellate Procedure 38. The Court

directed appellant to re-brief and file a corrected brief on or before September 19, 2003.

No response has been received to the letter of August 26, 2003. Neither appellant’s

corrected brief nor a motion to extend time for filing the corrected brief have been filed.


       This appeal is dismissed. TEX . R. APP . P. 38.8(a)(1).




                                                          Per Curiam




                                              2